Citation Nr: 1126479	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-50 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a left leg disorder.

2.  Whether new and material evidence was received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence was received to reopen a claim for service connection for a right wrist disorder.

4.  Whether new and material evidence was received to reopen a claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The appellant and R.B.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The merits of the claim for service connection for tinnitus will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 12, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw his appeal of the issue of whether new and material evidence was received to reopen a claim for service connection for a left leg disorder.

2.  The Veteran's claim for service connection for tinnitus was previously denied in a rating decision dated in October 2006.  The Veteran was notified of that decision and his appellate rights, but he did not perfect a timely appeal of the decision.

3.  The evidence received since the October 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

4.  The Veteran's claim for service connection for a right wrist disorder was previously denied in a rating decision dated in October 2006.  The Veteran was notified of that decision and his appellate rights, but he did not perfect a timely appeal from this decision.

5.  The evidence received since the October 2006 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right wrist disorder.

6.  The Veteran's claim for service connection for a back disorder was previously denied in an unappealed rating decision dated in July 2002.  He later sought to reopen the claim, but an October 2006 rating decision denied his application.  The Veteran was notified of the latter decision and his appellate rights, but he did not perfect a timely appeal.

7.  The evidence received since the October 2006 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen the claim for service connection for a left leg disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The July 2002 rating decision denying service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The October 2006 rating decision denying service connection for tinnitus and a right wrist disorder and declining to reopen a claim for service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence received subsequent to the October 2006 rating decision is new and material, and the claim for service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

5.   The evidence received subsequent to the October 2006 rating decision is not new and material, and the claim for service connection for a right wrist disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

6.  The evidence received subsequent to the October 2006 rating decision is not new and material, and the claim for service connection for a back disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a notice letter in September 2008 that explained VA's duty to assist him with developing evidence in support of his claims and advised him of what the evidence needed to show in order to establish service connection for his claimed disorders.  The letter also explained how VA assigns disability ratings and effective dates for service-connected disabilities.  In addition, the September 2008 letter informed the Veteran that his claim for service connection for tinnitus had previously been denied because the disorder was not clinically diagnosed and indicated that he needed to submit new and material evidence that related to this fact in order to reopen his claim for service connection for tinnitus.  Moreover, the Board notes that any error in providing the notice required with regard to tinnitus would be harmless because the Board has reopened the claim in the decision below.

In October 2008, the Veteran was sent another letter that provided him with notice regarding the duty to assist, the criteria for establishing service connection, and how disability ratings and effective dates are determined.  The letter also informed the Veteran that his claims for service connection for a right wrist disorder and a back disorder had been previously denied and that new and material evidence was necessary in order to reopen those claims.  

The October 2008 letter informed the Veteran that his claims for service connection for a back disorder and for a right wrist disorder were denied because they neither occurred in nor were caused by service.  The Board notes that the claim for service connection for a back disorder had been denied because such a disorder had not been clinically diagnosed, and his claim for service connection for a right wrist disorder was denied because, in addition to not being related to the Veteran's service, it was not shown to be related to a service-connected disability.  While these reasons were not fully set forth in the October 2008 letter, the January 2009 rating decision fully informed the Veteran of the reasons why his claims had been previously denied.  The Veteran's claim was subsequently readjudicated in a November 2009 statement of the case; thus, the Veteran was given a meaningful opportunity to submit evidence in support of his claims prior to being readjudicated.  The Board further notes that the Veteran does have a representative who has made arguments on the issue that is currently before the Board. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  The Veteran and his representative have not alleged any prejudice as a result of the notification, nor has any been shown. See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, although the notice letters did not fully explain why the claims for a back disorder and a right wrist disorder were previously denied, the Board finds that Veteran was not prejudiced. See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  For these reasons, the Board finds that there has been substantial compliance with the duty to notify. 

In addition to the duty to provide certain notices to Veterans, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records as well as all identified and available private and VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claims.  The Veteran has not identified any outstanding records that are relevant to the claims being decided herein.  He was also provided the opportunity to testify at a hearing before the Board.

The Board does acknowledge that the Veteran has not been provided a VA examination in connection with his current claims.  However, the Board notes that the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) (2010).

VA has also assisted the appellant and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran's in this case.



Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, prior to the promulgation of a decision, the Veteran and his representative indicated at the January 2011 hearing before the Board that they would like to withdraw the appeal for the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a left leg disorder.   The hearing testimony of the Veteran and his representative was later reduced to writing and incorporated into the record in the form of a written transcript.  Therefore, the transcript of that hearing has been accepted as a withdrawal of that issue on appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




 New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).



I.  Tinnitus

The Board observes that the Veteran's claim for service connection for tinnitus was previously considered and denied by the RO in a rating decision dated in October 2006.  T he appellant was notified of that decision and of his appellate rights.   The Veteran filed a notice of disagreement in November 2007, and a statement of the case was issued in February 2008.  The Veteran did submit a substantive appeal in April 2008; however, that submission was not timely.  In this regard, applicable regulations provide that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  The RO did notify the Veteran in a May 2008 letter that his substantive appeal was untimely and that his appeal was considered closed.  However, he did not appeal the decision regarding the timeliness of his substantive appeal.  As such, the October 2006 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The Veteran later filed a new claim in June 2008 in which he essentially requested that his claim for service connection for tinnitus be reopened.  The January 2009 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

In the October 2006 rating decision, the RO observed that the Veteran's service treatment records did not document any treatment for or diagnosis of tinnitus.  It was also noted that the available evidence did not show a current diagnosis of tinnitus.  Therefore, the RO determined that service connection was not warranted for tinnitus.

The evidence associated with the claims file subsequent to the October 2006 rating decision includes private medical records, VA medical records, lay statements, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the October 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for tinnitus.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the VA medical records dated in December 2009 indicate that the Veteran was referred for an audiological consultation to evaluate him for hearing loss, tinnitus, and dizziness.  As such, the evidence shows that he may have a current diagnosis of tinnitus, which relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for tinnitus.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed.


II.  Right Wrist Disorder

The Board observes that the Veteran's claim for service connection for a right wrist disorder was previously considered and denied by the RO in a rating decision dated in October 2006.  The appellant was notified of that decision and of his appellate rights.  The Veteran filed a notice of disagreement in November 2007, and a statement of the case was issued in February 2008.  The Veteran did submit a substantive appeal in April 2008; however, that submission was not timely.  In this regard, applicable regulations provide that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  The RO did notify the Veteran in a May 2008 letter that his substantive appeal was untimely and that his appeal was considered closed.  However, he did not appeal the decision regarding the timeliness of his substantive appeal.  As such, the October 2006 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The Veteran later filed a new claim in June 2008 in which he essentially requested that his claim for service connection for a right wrist disorder be reopened.  The January 2009 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

In the October 2006 rating decision, the RO observed that the Veteran's service treatment records did not document any treatment for or diagnosis of a right wrist disorder.  It was also noted that the evidence did not show that he had a diagnosis of such a disorder to a compensable degree within one year of discharge.  The RO did acknowledge the Veteran's contention that he injured his right wrist after falling due to his service-connected left knee disability.  Although a VA examiner had diagnosed him with tenosynovitis, there was no evidence relating the disorder to a service-connected disability.  Therefore, the RO determined that service connection was not warranted for a right wrist disorder.

The evidence associated with the claims file subsequent to the October 2006 rating decision includes private medical records, VA medical records, lay statements, and hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claims for service connection for a right wrist disorder.

With respect to the VA medical records and private medical records, the Board finds that some of these records are new in that they were not of record at the time of the October 2006 rating decision.  The Board also acknowledges that some of those records document the Veteran's complaints of and treatment for his right wrist. However, the October 2006 rating decision had already conceded that the Veteran had a current disorder.  Moreover, these additional VA medical records are not probative in that they do not provide an opinion relating such disorders to the Veteran's military service or to a service-connected disability.  They merely document the same history that the Veteran provided at the time of the October 2006 rating decision.  In this regard, they note the Veteran's report that he injured his right wrist when he fell due to his left knee disability.  However, the physicians did not provide any opinions regarding the etiology of the disorder or address whether his service-connected left knee disability caused or aggravated his right wrist disorder.  As such, the records are cumulative and redundant and do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the VA and private medical records are not new and material.

Regarding the lay statements, the Board notes that they are new in that they were not of record at the time of the October 2006rating decision.  However, they are cumulative and redundant of the evidence of record at the time of the previous denial.  In this regard, the Veteran submitted a lay statement from M.A.V., R.N. (initials used to protect the Veteran's privacy) who wrote that the Veteran sometimes fell when his knee gave out and caught himself with his hand and fingers.  R.B. also testified at the January 2011 hearing that the Veteran fell and injured his wrist. Other lay statements submitted by the Veteran attest to his difficulties with his knees and his general physical condition, but do not address the cause of the problems with his right wrist. However, the evidence of record at the time of the October 2006 rating decision included a lay statement from M.A.V. attesting to the pain the Veteran was in from his knees and wrists, a lay statement from R.B. opining that the Veteran was often in pain from his knee injuries, a lay statement from D.G.S. to the effect that the Veteran had trouble walking sometimes, and a lay statement from J.D. that he witnessed the Veteran fall due to his knee injury.  Thus, the evidence merely reiterates the same assertions, and therefore, the Board finds that the additional lay statements are not new and material.  

With respect to the Veteran's own statements and hearing testimony, the Board finds that the appellant's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.   Indeed, his assertions are cumulative and redundant, as he made similar statements at the time of the previous denial.  Moreover, the record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the diagnosis and etiology of a right wrist disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the October 2006 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran has a current right wrist disorder that is related to his military service or to a service-connected disability.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a right wrist disorder.


III.  Back Disorder

The Board observes that the Veteran's claim for service connection for a back disorder was previously considered and denied by the RO in a rating decision dated in July 2002.  In that decision, the RO found that there was no evidence that a back disorder occurred in or was caused by service.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran later filed a new claim in February 2006 essentially requesting that his claim for a back disorder be reopened.  However, an October 2006 rating decision denied reopening the claim on the basis that new and material evidence had not been submitted.  It was noted that the claim had been previously denied because there was no evidence of a back disorder in service or to a compensable degree within one year thereafter and because he did not have a current diagnosis.  The RO noted that there was still no current diagnosis.  

As previously discussed, the appellant was notified of the October 2006 rating decision and of his appellate rights.   The Veteran filed a notice of disagreement in November 2007, and a statement of the case was issued in February 2008.  The Veteran did submit a substantive appeal in April 2008; however, that submission was not timely.  In this regard, applicable regulations provide that a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  The RO did notify the Veteran in a May 2008 letter that his substantive appeal was untimely and that his appeal was considered closed.  However, he did not appeal the decision regarding the timeliness of his substantive appeal.  As such, the October 2006 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The Veteran later filed a new claim in June 2008 in which he essentially requested again that his claim for service connection for a back disorder be reopened.  The January 2009 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

The evidence associated with the claims file subsequent to the October 2006 rating decision includes private medical records, VA medical records, lay statements, and hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a back disorder.

With respect to the VA medical records and private medical records, the Board finds that some of these records are new in that they were not of record at the time of the October 2006 rating decision.  However, those records are not probative in that they do not document the Veteran as having a current diagnosis of a back disorder.  Nor do they provide any evidence relating a current disorder to his military service.   To the extent that the Veteran may reported having any back pain or other symptoms, the Board notes that pain and symptoms alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, the records do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the VA and private medical records are not new and material.

With respect to the lay statements and the Veteran's own statements and hearing testimony, the Board finds that the lay assertions alone cannot be dispositive of the issue for purposes of reopening the claim.   Indeed, the statements are cumulative and redundant, as there were similar statements at the time of the previous denial.  Moreover, in order to reopen the claim, the evidence would need to show that the Veteran has a current diagnosis.  However, the record on appeal does not indicate that the appellant and the lay witnesses have the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the diagnosis and etiology of a back disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  The Board does note that a nurse (M.A.V.) did submit some statements in support of his claims, but she did not provide any diagnosis of a current back disorder. Thus, the Veteran's assertions, as well as those of other individuals, are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the October 2006 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran has a current diagnosis of a back disorder that may be related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a back disorder.


ORDER

The application to reopen the claim for service connection for a left leg disorder is dismissed. 

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for residuals of a right wrist disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for residuals of a back disorder is denied.


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for tinnitus.  He has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss and tinnitus resulted.  In particular, he has claimed that he began experiencing ringing in his ears after being exposed to weapons fire in service. The Board notes that Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board also notes that Veteran is competent to describe his current symptoms. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the medical evidence addressing whether the currently has tinnitus that is related to his military service. 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board concludes that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any tinnitus that may be present. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state and opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current tinnitus is causally of etiologically related to the Veteran's military service, including noise exposure.  In so doing, the examiner should discuss medically known of theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history", 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the claims file, or in the alternative, the claims file must be made available to the examiner for review.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


